DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Nakamura (US 2011/0031480), discloses a display device comprising: a layer including SiO2; a first member including a first resin provided on the layer including SiO2 in a non- luminous region; a light emitting device comprising a first electrode, an organic layer formed on the first electrode and a second electrode formed on the organic layer; and a second member including a second resin, and the second member being in contact with the first member and the light emitting device; wherein the first member and an insulating layer are partially overlapped in a cross sectional view (see Nakamura, FIG. 1, [0137]-[0143], [0158], [0163]-[0164], [0199]). The prior art of records, individually or in combination, do not disclose nor teach “wherein the first electrode comprises a transparent conductive material and the second electrode comprises a reflective material, and light generated in the organic layer is extracted from the first electrode, and wherein the second member is in contact with the first electrode in a display region” in combination with other limitations as recited in claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811